Name: Commission Regulation (EEC) No 864/88 of 30 March 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3 . 88 Official Journal of the European Communities No L 87/53 COMMISSION REGULATION (EEC) No 864/88 , of 30 March 1988 fixing the amount of the subsidy on oil seeds   subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 696/88 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, " Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ . lations (EEC) No 1917/87 Q and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 (9), as last amended by Regulation (EEC) No 806/88 (10) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (,J) for sunflower seed harvested and processed in Portugal is fixed in Annex III. 4 J However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for colza and rape will be confirmed or replaced as from 1 April 1988 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. (') OJ No 172, 30. 9. 1966, p. 3025/66. Article 2 This Regulation shall enter into force on 1 April 1988 . 0 OJ No L 377, 31 . 12. 1987, p. 30. 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 72, 17. 3 . 1988, p. 5. 0 OJ No L 167, 25. 7. 1972, p. 9 . OJ No L 176, 1 . 7. 1987, p. 30. 0 OJ No L 183, 3 . 7. 1987, p. 14. (*) OJ No L 183, 3 . 7. 1987, p. 16. (") OJ No L 266, 28. 9. 1983, p. 1 . ('*) OJ No L 53, 1 . 3 . 1986, p. 47. (IJ) OJ No L 183,. 3 . 7. 1987, p. 18 . 0 OJ No L 378, 31 . 12. 1987, p. 27. ( ,0) OJ No L 81 , 26. 3 . 1988, p. 58 . No L 87/54 Official Journal of the European Communities 31 . 3 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 4 1st period 5 2nd period 6 3rd period ' 7 (') 4th period 8 (') 5th period  *0 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 0,000 0,000 23,751 0,000 0,000 24,442 0,000 0,000 24,561 0,000 0,000 21,382 0,000 0;000 21,631 0,000 0,000 21,631 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfre/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 57,74 64,09 1 138,05 171,50 205,12 19,061 13,967 35 867 2 108,26 59,37 65,92 1 171,33 176,78 21 1,22 19,648 14,450 37 006 2 188,24 59,66 66,24 1 177,07 177,46 212,28 19,749 14,540 37 079 2 202,49 50,92 57,28 1 023,53 153,04 184,38 17,057 12,414 31 772 1 735,78 51,50 57,93 1 035,57 155,01 186,60 17,275 12,602 32 206 1 783,34 51,80 58,23 1 030,76 155,72 184,81 17,194 12,475 32 004 1 712,78 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 0,00 3 584,84 0,00 3 692,10 0,00 3 682,62 * 0,00 3 205,10 0,00 3 244,31 0,00 3 214,81 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 4 562,62 0,00 4 680,87 0,00 4 700,15 0,00 4 101,39 0,00 4 149,58 0,00 4 103,56 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 31 . 3 . 88 No L 87/55Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 4 1st period 5 2nd period 6 3rd period 7 0 4th period 8 (') 5th period 9 (') 1 . Gross aids (ECU):  Spain y  Portugal  Other Member States 2,500 2,500 26,251 2,500 2,500 26,942 2,500 2,500 27,061 2,500 2,500 23,882 2,500 2,500 24,131 2,500 2,500 24,131 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 63,71 70,77 1 258,21 190,19 227,01 21,139 15,607 39 859 2 429,1 1 65,33 72,61 1 291,49 195,47 233,1 1 21,726 16,090 40 998 2 509,09 65,62 72,92 1 297,24 196,15 234,17 21,828 , 16,180 41 071 2 523,34 56,82 63,90 1 143,70 171,73 206,27 19,135 14,054 35 765 2 056,63 57,40 64,55 1 155,73 173,70 208,49 19,353 14,243 36 199 2 104,19 57,71 64,85 1 150,92 174,41 206,70 19,272 14,115 35 997 2 033,63 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 385,53 3 970,38 385,53 4 077,63 385,53 4 068,15 385,53 3 590,64 385,53 3 629,85 385,53 3 600,35 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 429,31 4 991,93 429,31 5 110,18 429,31 5 129,46 429,31 4 530,70 42931 4 578,89 429,31 4 532,88 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 87/56 Official Journal of the European Communities 31 . 3 . 88 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 ( «) 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 3,440 0,000 34,077 3,440 0,000 34,333 3,440 0,000 34,260 3,440 0,000 34,415 3,440 0,000 30,960 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 82,46 91,74 1 634,11 248,24 295,31 27,594 20,619 52 200 3 361,89 83,08 92,43 1 646,36 250,07 297,51 27,797 20,765 52 579 3 353,39 82^3 92,24 1 642,84 249,21 296,86 27,730 20,710 52 304 3 330,48 83,40 92,77 1 649,61 249,90 298,24 27,830 20,827 52 383 3 322,29 73,58 82,70 1 483,51 224,01 267,97 24,951 18,546 46 844 2 869,85 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) . 530,49 3 984,47 530,49 4 023,43 530,49 3 979,40 530,49 4 020,08 530,49 3 486,81 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 739,16 6 544,10 0,00 6 773,73 6 577,67 0,00 6 755,51 6 559,98 0,00 6 735,55 6 540,59 0,00 6 121,32 5 944,15 3. Compensatory aids :  in Spain (Pta) 3 938,19 3 979,36 3 935,32 3 976,00 3 442,73 4. Special aid :  in Portugal (Esc) 6 544,10 6 577,67 6 559,98 6 540,59 5 944,15 C) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 4 1st period 5 2nd period 6 3rd period 7 4th period - 8 5th period 9 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,072320 2,328750 43384100 7,034030 7,944460 0,775345 0,669365 1 534,66 165,67500 169,85100 138,40400 2,067370 2,324280 43377800 7,044990 7,960420 0,775909 0,670743 1 540,74 167,42700 170,85800 138,87200 2,061990 2,319510 43,370500 7,059440 7$79670 0,776482 0,671925 1 54738 169,23700 171,95800 139,32300 2,056960 2315260 43,365100 7,073440 7,995510 0,777353 0,673076 1 553,13 171,09900 17334500 139,75400 2,056960 2315260 43,365100 7,073440 7,995510 . 0,777353 0,673076 1 553,13 171,09900 173,34500 139,75400 2,042350 2302450 43,352800 7,11 1150 8,049810 0,780918 0,676914 1 569,91 176,86000 175,95500 141,10500